                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

TODD MCELROY,                      )
                                   )
       Plaintiff,                  )
                                   )
v.                                 )          CV419-011
                                   )
LAZEGA & JOHANSON, LLC,            )
                                   )
       Defendant.                  )

                                  ORDER

       Proceeding pro se, Todd McElroy was ordered to amend his civil

rights complaint to elucidate the federal claim he was leveling against

defendant.      Doc. 4.   McElroy has filed an Amended Complaint which

does not even begin to clarify matters. See doc. 5 (copying large swaths

of statutory language in lieu of setting forth factual allegations). Rather

than answering the Court’s request for clarification, he explains that

     FACTS

     Lack of personal jurisdiction — I was not properly served with the
     summon and Mark A. Moore since Sheriff Deputy with summon
     served to come at my house.

     Standing — I don’t have a relationship with Mark A. Moore;

     Usury — the amount of interest sought exceeds the rate permitted
     by law;

     Unclean Hands — Mark A. Moore has acted improperly and thereby
   caused his own damages.

   All of above for violations of the Fair Debt Collection Practices Act
   (FDCPA) in which the collection agency or its attorney used false,
   misleading, or harassing means to collect the debt.

Doc. 5 at 1.

      In other words, McElroy believes that Lazega & Johnson LLC’s

conduct — initiating a collection action against him and then ceasing that

effort when he demanded verification of the debt owed — was somehow

unlawful. The Court was already aware of these allegations. But he has

not alleged any actual facts supporting that belief. His “facts” section is

mere legal conclusions, and does not address the deficiencies identified in

the Court’s screening order. Compare docs. 4 & 5.

      As set forth in that Order (doc. 4), the FDCPA prohibits debt

collectors from using “any false, deceptive, or misleading representation

or means in connection with the collection of any debt” as well as the use

of “unfair or unconscionable” means of collection. 15 U.S.C. §§ 1692e and

1692f. Subsection 1692e(5) prohibits a debt collector from “threatening

to take action that cannot legally be taken or that is not intended to be

taken.” It further states that, if the consumer disputes the debt, the debt

collector must cease collection efforts unless and until verification of the

                                     2
debt is provided. 15 U.S.C. § 1692g(b) (emphasis supplied). Nothing in

McElroy’s amendment indicates that Unifund (the original debt holder) or

Lazega & Johanson (the law firm collecting the debt on Unifund’s behalf)

and Mark A. Moore (the attorney that signed the collection letter) violated

the FDCPA. As previously explained:

   Plaintiff’s own Complaint implies that the state collection action was
   dismissed once he “counterclaim[ed]” — i.e., McElroy did not dispute
   the debt until after Unifund went to the state court. Doc. 1 at 4.
   Thus, going to the state court prior to McElroy’s request to verify
   the debt did not run afoul of the FDCPA. Indeed, it appears that
   once McElroy demanded verification of the debt, Unifund/Lazega &
   Johanson ceased their collection activities. See doc. 1 at 16
   (dismissal without prejudice pursuant to O.C.G.A. § 9-11-41(a)).
   That immediate cessation of collection efforts, of course, was
   precisely what the debt collectors were required to do pursuant to
   § 1692(g).

   As pleaded, in other words, McElroy has shown nothing more than
   compliance with the FDCPA. He certainly has not shown any harm
   flowing from Unifund/Lazega & Johanson’s activities. His mere
   annoyance or concern that he even had to demand a debt verification
   to trigger the cessation of collection efforts, of course, is not enough
   to sustain a claim under the FDCPA. And absolutely nothing about
   his Complaint, aside from listing benefits as the source of his income,
   calls into question the Social Security Act. McElroy’s Complaint
   fails to plead any federal claim.

Doc. 4 at 3-6.

      The Court will provide McElroy with one more opportunity to plead

a federal claim.    Plaintiff is ORDERED to file a Second Amended

                                      3
Complaint within 14 days of the day this Order is served or face a

recommendation of dismissal.          The Amended Complaint must contain

facts establishing each claim against each defendant.            Mere legal

conclusions will not suffice.    See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (mere conclusions that defendant violated the law is not enough);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (complaints must

contain factual allegations “sufficient to raise a right to relief above the

speculative level”).    Plaintiff is advised that his second amended

complaint will supersede any prior complaint and therefore must be

complete in itself. Once plaintiff files a second amended complaint, the

prior pleadings will no longer serve any function in the case. If plaintiff

fails to set forth facts supporting this Court’s jurisdiction, he will not be

given a third opportunity to correct the deficiencies of his complaint and

the Court will recommend the case be dismissed for failure to set forth a

cognizable federal claim.

     SO ORDERED this            6th       y of May,
                                        day      y, 2019.

                                      ______________________________
                                        ___________________________
                                      CHRISTO  ER L. RAY
                                       HRISTOPHER
                                           T PHER
                                               ER
                                      UNITED STATES MAGISTRATE JUD
                                                                UDGE
                                      SOUTHERN DISTRICT OF GEORGIA


                                        4
